As filed with the Securities and Exchange Commission on December 10, 2007 Registration Statement No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0418150 (State of incorporation or organization) (I.R.S. Employer Identification No.) 30 West Superior Street Duluth, Minnesota 55802-2093 (218) 279-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) MARK A. SCHOBER DEBORAH A. AMBERG, Esq. Senior Vice President and Senior Vice President, General Counsel Chief Financial Officer and Secretary 30 West Superior Street 30 West Superior Street Duluth, Minnesota 55802-2093 Duluth, Minnesota 55802-2093 (218) 279-5000 (218) 279-5000 DONALD W. STELLMAKER ROBERT J. REGER, JR., Esq. Treasurer Thelen Reid Brown Raysman & Steiner LLP 30 West Superior Street 875 Third Avenue Duluth, Minnesota 55802-2093 New York, New York 10022-6225 (218) 279-5000 (212) 603-2000 (Names and addresses, including zip codes, and telephone numbers, including area codes, of agents for service) Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act of 1933, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act of 1933, check the following box.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock, without par value Preferred Share Purchase Rights (2) First Mortgage Bonds Total $0 (1) An unspecified aggregate initial offering of the securities of each identified class is being registered as may from time to time be offered by ALLETE, Inc. at unspecified prices, along with an indeterminate number of securities that may be issued upon exercise, settlement, exchange or conversion of securities offered hereunder.Separate consideration may or may not be received for securities that are issuable upon exercise, settlement, conversion or exchange of other securities or that are issued in units.In connection with the securities offered hereby, except as specified in this paragraph, ALLETE, Inc. will pay “pay-as-you-go registration fees” in accordance with Rule 456(b). (2) The preferred share purchase rights are attached to and will trade with the common stock. The value attributable to the preferred share purchase rights, if any, is reflected in the market price of the common stock. ALLETE, Inc. Form S-3 2007 PROSPECTUS ALLETE, Inc. Common Stock and First Mortgage Bonds ALLETE, Inc. may offer any combination of the securities described in this prospectus in one or more offerings from time to time in amounts authorized from time to time. ALLETE will provide specific terms of the securities, including the offering prices, in supplements to this prospectus.The supplements may also add, update or change information contained in this prospectus.You should read this prospectus and any supplements carefully before you invest. ALLETE’s common stock is listed on the New York Stock Exchange and trades under the symbol “ALE.” ALLETE’s principal executive offices are located at 30 West Superior Street, Duluth, Minnesota 55802-2093, telephone number (218) 279-5000. See the discussion of risk factors, if any, contained in ALLETE’s annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before purchasing any of the securities being offered. ALLETE may offer the securities to or through underwriters or dealers, directly to purchasers or through agents designated from time to time.The supplements to this prospectus will describe the terms of any particular plan of distribution, including any underwriting arrangements.The “Plan of Distribution” section beginning on page 15 of this prospectus also provides more information on this topic. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. December 10, 2007 ALLETE, Inc. Form S-3 2007 TABLE OF CONTENTS Page About this Prospectus…………… 3 Where You Can Find More Information…………… 3 Incorporation by Reference…………… 3 Forward-Looking Statements…………… 4 ALLETE, Inc…………… 5 Use of Proceeds…………… 6 Consolidated Ratio of Earnings to Fixed Charges…………… 6 Description of Common Stock…………… 6 Description of First Mortgage Bonds…………… 10 Plan of Distribution…………… 16 Legal Opinions…………… 17 Experts…………… 17 ALLETE, Inc. Form S-3 2007 2 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that ALLETE, Inc. filed under the Securities Act of 1933 with the Securities and Exchange Commission, or SEC, using a “shelf” registration process.ALLETE, Inc. is referred to in this prospectus as “ALLETE.”Under this shelf registration process, ALLETE may issue and sell any combination of the securities described in this prospectus in one or more offerings from time to time. Thisprospectus provides you with a general description of the securities ALLETE may offer.Each time ALLETE sells securities, ALLETE will provide a prospectus supplement that will contain specific information about the terms of that offering.Material United States federal income tax considerations applicable to the offered securities will be discussed in the applicable prospectus supplement, if necessary.The prospectus supplement may also add, update or change information contained in this prospectus.You should read both this prospectus and any prospectus supplement together with additional information described under the headings “Where You Can Find More Information” and “Incorporation by Reference.” For more detailed information about the securities, you can read the exhibits to the registration statement.Those exhibits have been either filed with the registration statement or incorporated by reference to earlier SEC filings listed in the registration statement. WHERE YOU CAN FIND MORE INFORMATION ALLETE files annual, quarterly and other reports and other information with the SEC.You can read and copy any information filed by ALLETE with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You can obtain additional information about the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including ALLETE.ALLETE also maintains an Internet site (www.allete.com).Information contained on ALLETE’s Internet site does not constitute part of this prospectus. INCORPORATION BY REFERENCE The SEC allows ALLETE to “incorporate by reference” the information that ALLETE files with the SEC, which means that ALLETE may, in this prospectus, disclose important information to you by referring you to those documents.The information incorporated by reference is an important part of this prospectus.Information that ALLETE files in the future with the SEC will automatically update and supersede this information.ALLETE is incorporating by reference the documents listed below and any future filings ALLETE makes with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this prospectus until ALLETE sells all of these securities: · ALLETE’s Annual Report on Form 10-K for the year ended December31, 2006; · ALLETE’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2007, June 30, 2007 and September 30, 2007; and · ALLETE’s Current Reports on Form 8-K filed with the SEC on June 7, 2007, July 23, 2007 and December 7, 2007. You may request a copy of these documents, at no cost to you, by writing or calling: Shareholder Services ALLETE 30 West Superior Street Duluth, Minnesota 55802-2093 telephone: (218)723-3974 e-mail: shareholder@allete.com ALLETE, Inc. Form S-3 2007 3 ALLETE will provide to each person, including any beneficial owner, to whom this prospectus is delivered, a copy of any or all of the information that has been incorporated by reference in this prospectus but not delivered with this prospectus. FORWARD-LOOKING STATEMENTS In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, ALLETE is hereby filing cautionary statements identifying important factors that could cause ALLETE’s actual results to differ materially from those projected in forward-looking statements (as that term is defined in the Private Securities Litigation Reform Act of 1995) made by or on behalf of ALLETE which are made in this prospectus or any prospectus supplement, in presentations, in response to questions or otherwise.Any statements that express, or involve discussions as to, expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, through the use of words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “will likely result,” “will continue,” “could,” “may,” “potential,” “target,” “outlook” or similar expressions) are not statements of historical facts and may be forward-looking. Forward-looking statements involve estimates, assumptions and uncertainties, which are beyond ALLETE’s control and may cause actual results or outcomes to differ materially from those that may be projected.These statements are qualified in their entirety by reference to, and are accompanied by, the following important factors, in addition to any assumptions and other factors referred to specifically: · ALLETE’s ability to successfully implement its strategic objectives; · ALLETE’s ability to manage expansion and integrate acquisitions; · prevailing governmental policies, regulatory actions and legislation, including those of the United States Congress, state legislatures, the Federal Energy Regulatory Commission, the Minnesota Public Utilities Commission, the Public Service Commission of Wisconsin and various local and county regulators, and city administrators, about allowed rates of return, financings, industry and rate structure, acquisition and disposal of assets and facilities, real estate development, operation and construction of plant facilities, recovery of purchased power and capital investments, present or prospective wholesale and retail competition (including but not limited to transmission costs), zoning and permitting of land held for resale and environmental regulation; · effects of restructuring initiatives in the electric industry; · economic and geographic factors, including political and economic risks; · changes in and compliance with laws and policies; · weather conditions; · natural disasters and pandemic diseases; · war and acts of terrorism; · wholesale power market conditions; · population growth rates and demographic patterns; · effects of competition, including competition for retail and wholesale customers; · changes in the real estate market; · pricing and transportation of commodities; ALLETE, Inc. Form S-3 2007 4 · changes in tax rates or policies or in rates of inflation; · unanticipated project delays or changes in project costs; · availability of construction materials and skilled construction labor for capital projects; · unanticipated changes in operating expenses and capital expenditures; · global and domestic economic conditions; · ALLETE’s ability to access capital markets and bank financing; · changes in interest rates and the performance of the financial markets; · ALLETE’s ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and · the outcome of legal and administrative proceedings (whether civil or criminal) and settlements that affect the business and profitability of ALLETE. Additional factors that could cause ALLETE’s results and performance to differ from those projected in forward-looking statements are set forth in the discussion of risk factors, if any, contained in ALLETE’s annual, quarterly and current reports filed with the SEC under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus and in any prospectus supplement.Any forward-looking statement speaks only as of the date on which that statement is made, and ALLETE undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which that statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all of those factors, nor can it assess the impact of each of those factors on the businesses of ALLETE or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement.You should also refer to ALLETE’s reports and other information incorporated by reference herein for any additional factors. ALLETE, INC. ALLETE is a diversified company that has provided fundamental products and services since 1906. These include our former operations in the water, paper, telecommunications and automotive industries and the core
